* This case, and the one following it, were decided at the last term, and omitted by inadvertence.
The plaintiff alleges that the defendant, Alexander McDonald, was indebted to him in the sum of $134, in two several notes, on which he recovered judgments before justices of the *Page 2 
peace, and took out executions thereon — that the same were levied on the tract of land which is the subject of this controversy, and that it was sold to the defendant McLeran, for the sum of one dollar, and that no part of his debt has been satisfied. He further alleges, that the land in question, was bought by the defendant, Eliza, wife of the said McDonald, and the deed taken in her name; that this was done on the ground and claim, that the said Eliza had been permitted by her husband to work for herself, and to have the proceeds of her own personal labor.
The plaintiff contends that the wife's labor belongs to the husband, and that by the policy of the laws of this State, no such protection is afforded to the earnings of the wife as to secure it to her, and that this land having been purchased with money, which in law, was the husband's, the same is subject to the payment of his debts; that the purchase by McLeran amounts to nothing, for that there was no legal or equitable estate in the husband which could be sold by execution, or if there was any such, he avers that the said McLeran purchased upon an express trust to hold for the defendant, Eliza, the wife. The prayer of the bill is to subject the land in question to plaintiff's debt.
The answer of the defendant Eliza, the wife, states that, her husband the defendant, Alexander, greatly neglected his family, and was much addicted to intemperance; that on this account, she was obliged to live apart from him; that she obtained the privilege from her said husband of working for the support of herself and family, with an understanding and agreement that whatever she could make, beyond such support, should be her own exclusive property, free from his debts, and beyond his control; that being a good seamstress, she was able, by dint of diligence and economy, to lay up, from time to time, small sums wherewith she purchased the land in question, and by the same kind of exertions paid for the building of a house thereon; that this was long before the indebtedness of her husband to the plaintiff arose; that it was very well known in the vicinity that she was permitted by her husband to trad *Page 3 
and work for herself; that she was credited and charged in the books of merchants in the town of Fayetteville, on her own account, and not on that of her husband, who, for a great number of years, was not at all looked to for any debt of her contracting, nor for any of the expenses of the family; that this purchase was made by her since the act of 1848, and that the object was to vest an absolute title in herself for her sole use and benefit.
The defendant, McLeran, says that he purchased the land without any concert or understanding with the defendant, Eliza; that he knew nothing of the previous judgments, or of the proposed sale; that happening to be present when the sheriff cried the sale, he bid one dollar, at which the land in question was knocked off to him, and he took the sheriff's deed for it. He further says, that after the sale, he made a public declaration, that if any friend of Mrs. McDonald would pay him back the sum paid by him, he would release the title to her. He insists, as the case now stands, upon the validity of his purchase.
The answer of McDonald, the husband, confirms the allegations in the answer of the wife.
The cause was heard upon bill and answers, and tramsmitted [transmitted] to this Court.
The plaintiff, who is a creditor of the defendant McDonald, seeks to subject the land mentioned in the pleadings, to the payments of his debts, on the ground that, although the title is in the defendant, Eliza, the wife of the other defendant, yet the land was paid for with his money, and she holds the title in trust for him; which trust Equity will subject to the claims of creditors.
The defense is, that the land was paid for with the earnings *Page 6 
of the wife; that the husband being an intemperate, thriftless man, long before the plaintiff's debt was contracted, gave his wife the privilege of working for herself, and acting as a free trader, without being subject to his control or to his marital rights; that she was a good seamstress, and by hard work, and economy, managed to support herself, and lay up enough of her earnings to pay for the land, and accordingly bought and paid for it, and had the deed executed to herself; which was also before the debt of the plaintiff was contracted. The case presents this question: does the doctrine of "pin-money," by which, in the English Equity jurisprudence, a husband is allowed to give his wife the privilege of working for herself, acting as a free trader, and of acquiring profits by her earnings, and savings, which neither he nor his creditors can reach, obtain in this State?
After much consideration, we are satisfied that it does not; because it is inconsistent with our legislation in regard to the rights and duties of husband and wife, it is at variance with the habits and usages of our people, and tends to produce an artificial and complicated state of things; so that, while at law, the wife's existence is considered as merged in that of her husband, her earnings are his, she cannot contract, or sue and be sued, in Equity she is entitled to her earnings — may act as a free trader, acquire property — contract, sue, and be sued, in respect thereto.
Adams, in his treatise on Equity, page 42, says the rule that the equitable ownership is subject to the same restraints of policy, as if the legal estate were transferred, has two singular exceptions: The one in what is called "separate use and pin-money trusts." The other is what is called "the wife's equity for a settlement." He classes them together, and speaks of both as in equal violation of principle, and a departure from the maxim,equitas sequitur legem.
In Allen v. Allen, 6 Ire. Eq. 293, it is settled that "the wife's equity for a settlement," is a doctrine that does not obtain in this State. RUFFIN, C. J., in delivering the opinion of the Court, says, in England, "there arose the clearest case imaginable *Page 7 
for the interposition of either the Legislature or the Chancellor, in aid of the wife's claim for protection against destitution. It happened that the Parliament left the matter to the courts." On which necessity, the chancellors based the doctrine. He then shows, that in this State, the Legislature has not left the matter to the courts; and then draws the conclusion, by a course of reasoning, which cannot be answered, that, in this State the wife has not an equity for a settlement. The same reasoning applies with equal force to the kindred doctrine of "pin-money," and will show that it also is superceded by our legislation. In addition to the legislation relied on to show that the former is superceded, in regard to the latter, the act of 1828, Rev. Code, ch. 39, sec's 4, 13, expressly provides for the cases, on account of which, the English Chancellors, in the absence of legislation, felt called on to devise and introduce the doctrine of pin-money; "When a man shall become an habitual drunkard, or spend-thrift, wasting his substance to the impoverishment of his family, his wife may claim alimony." "The court may decree that she may sue and be sued in her own name, and that all property she may procure by her own industry, or may accrue to her by descent, c., shall be secured to her, and shall not be liable to the control or the debts of her husband, and on her death without a disposition by will, c., it shall be transmissible in the same manner as if she were a feme sole."
Our courts, therefore, have no pretext for adopting the doctrine of pin-money, even if it commended itself by a fitness to the state of things existing among us; but it is surely the part of wisdom, and conducive to the general good, to require wives, whose condition imposes upon them the necessity to become free-traders, to give notoriety to the fact, by having it made a matter of record, in such manner that all may know it, and that their rights may be protected, as well in the courts of Law, as in Equity, instead of leaving it to be arranged by secret agreement between husband and wife, thereby opening the door to fraud and perjury, by enabling the husband to sail under false colors — acquire credit, and avoid the payment of *Page 8 
his debts, on the ground that he had allowed his wife to have her own earnings and acquire separate property.
Kee v. Vasser, 2 Ire. Eq., 553, was cited for the defendants. That case is distinguishable from this; for it was a contest between the wife, and the executor of the husband. It is, however, sufficient to remark in regard to it, that the point was not made, and the attention of the Court was not directed to its consideration. The Court simply cite the English cases on the subject, and do not enter into the question how far the doctrine is applicable here.
We thus reject another of those refined doctrines of equity jurisprudence, which render the English system so extremely artificial and complicated; and add "Pin-money" to the list of "Part performance," "The lien of a vendor for the purchase money." "The duty of the purchaser to see to the application of the purchase money," and "The wife's equity for a settlement."
The plaintiff is entitled to the relief asked for against the defendants.
As the title was in the wife, and the creditors had only a right in Equity to convert her into a trustee, it follows that the husband had no interest which was liable to execution at law, consequently the defendant McLeran acquired nothing by his purchase, and if he had disclaimed, the bill would have been dismissed as to him with costs, but as he insists on a declaration as to his rights, the bill will be dismissed as to him withoutcosts.
PER CURIAM.                              Decree accordingly.